 1                                                                 J S -6
 2

 3

 4

 5

 6

 7

8                                UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   SALVADOR RIOS ROMO,                          Case No. 2:16-07813 DOC (ADS)

12                                Petitioner,

13                                v.              JUDGMENT

14   DAVE DAVEY, Warden,

15                                Respondent.

16

17         Pursuant to the Court’s Order Accepting Report and Recommendation of United

18   States Magistrate Judge, IT IS HEREBY ADJUDGED that the above-captioned case is

19   dismissed with prejudice.

20

21   DATED: January 2, 2020                     _______________________________
                                                HONORABLE DAVID O. CARTER
22                                              United States District Judge

23

24
